                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

REMBER Y. MOSCOSO,
                                             CASE NO. 2:19-CV-223
       Petitioner,                           JUDGE SARAH D. MORRISON
                                             Magistrate Judge Kimberly A. Jolson
       v.

BRIAN COOK, WARDEN,
SOUTHEASTERN CORRECTIONAL
INSTITUTION,

       Respondent.

                                   OPINION AND ORDER

       On August 20, 2019, the Magistrate Judge issued a Report and Recommendation

recommending that the petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254 be

dismissed. (ECF No. 12.) Although the parties were advised of the right to file objections to the

Magistrate Judge’s Report and Recommendation, and of the consequences of failing to do so, no

objections have been filed.

       The Report and Recommendation (ECF No. 12) is ADOPTED and AFFIRMED. This

action is hereby DISMISSED.

       Petitioner has waived his right to appeal by failing to file objections. See Thomas v. Arn,

474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981). Therefore, the

Court DECLINES to issue a certificate of appealability.

       IT IS SO ORDERED.

                                                    /s/ Sarah D. Morrison
                                                    SARAH D. MORRISON
                                                    UNITED STATES DISTRICT JUDGE
